PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bin Wai Lam
Application No. 16/434,090
Filed: 6 Jun 2019
For: SYSTEM, METHOD, AND MODULE FOR INTEGRATED MEDICATION MANAGEMENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in reference to the paper styled as a petition to withdraw holding of abandonment filed July 1, 2022 and supplemented July 7, 2022.
 
The petition is DISMISSED.

Any request for reconsideration of the decision on the petition to withdraw the holding of abandonment must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1 Any renewed petition not filed within two (2) months of the mail date of this decision may be dismissed as untimely.

The application became abandoned January 22, 2022, for failure to file a reply to the non-final Office action mailed October 21, 2021, which set a three (3) month shortened statutory period for response. No extensions of the time for reply in accordance with 37 CFR 1.136(a) were obtained.  Notice of Abandonment was mailed May 13, 2022.

Petitioner pro se, asserts that he has did not receive the non-final Office action mailed October 21, 2021. Petitioner asserts, in pertinent part, that he searched his calendar events and emails as well as his computer files and physical office and desk at home. Petitioner has also provided an explanation of how he handles Office communications and how the due dates are entered in a calendar.

A review of the record indicates no irregularity in the mailing of the Office action mailed October 21, 2021 and in the absence of any irregularity in the mailing, there is a strong presumption that the Office action mailed October 21, 2021 was properly mailed to the address of record.  This presumption may be overcome by showing that the Office action mailed October 21, 2021, was not in fact received.  


MPEP 711.03(c) states, in pertinent part:

A. Petition To Withdraw Holding of Abandonment Based on Failure To Receive Office Action

In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151) or for failure to prosecute (35 U.S.C. 133). 

…

2. Showing of Nonreceipt Required of a Pro Se Applicant

When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. 

(emphasis added)

The showing of record is not persuasive in that petitioner has not provided an adequate showing of the system by petitioner to remind himself of the due dates for Office correspondence. While petitioner has provided an explanation of his procedure for handling correspondence from the Office and for entering said correspondence in a calendar to track the due dates, petitioner must also provide documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner must also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. 

37 CFR 1.135(a) states if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise.  The Office action mailed October 21, 2021 set a three (3)-month shortened statutory time period in accordance with 37 CFR 1.134 which was extendable under 37 CFR 1.136(a). The Office action stated that a reply must be timely submitted to avoid abandonment.  It is undisputed that no reply was filed.

In the absence of an adequate showing of evidence that the Office action mailed October 21, 2021 was not received and entered a reliable tracking system, the holding of abandonment will not be withdrawn.

As such the application is properly held abandoned.  

The petition is dismissed without prejudice to reconsideration pending submission of the information listed above.

In the alternative, a petition to revive under 37 CFR 1.137(a) may be filed, accompanied by the petition fee and a response to the non-final Office action. A courtesy copy of the Office action is enclosed for petitioner’s reference.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By internet:		EFS-Web2 

Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl:	Non-final Office action mailed October 21, 2021




    
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)